Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-5 and 11-14), without traverse, in the reply filed on 10/12/2021 is acknowledged.  
Claims 6-10 and 15-20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group) II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A system, comprising: 
a memory that stores computer executable components; 

an identification component, operatively coupled to the processor and to one or more test circuits, 
that identifies an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit, wherein the aged circuit is a refurbished circuit.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts 
The step of “identifies an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit” is treated as belonging to a mental process grouping. This mental step represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user manually analyzing a current-voltage characteristic curve for a distortion.
Similar limitations comprise the abstract idea of Claim 12.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an identification component, 
In Claim 12: a system operatively coupled to a processor and to one or more test circuits, a processor, and an aged circuit, wherein the aged circuit is a reused circuit.
The additional elements in the claims such as a processor, a memory, an identification component, operatively coupled to the processor and to one or more test circuits (Claims 1) or a processor and one or more test circuits, a system operatively coupled to the processor and to the one or more test circuits (Claim 12) are examples of generic computer/electronic equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  These (implied) hardware limitations that generically recite obtaining a current-voltage characteristic curve for a distortion analysis are generically recited and represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 PEG such step is “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
The aged circuits that are refurbished or reused have just a tangential relation to the invention (MPEP 2106.05(g)) and, therefore, represent insignificant extra-solution activity.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  

The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 11, 13, and 14 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Yong Cher et al. (US 2018/0292879), hereinafter ‘Cher’ in view of Masayuki Otawara (JP H07231409), hereinafter ‘Otawara’. 

With regards to Claim 1, Cher discloses 
A system, comprising: 
a memory that stores computer executable components; 
a processor ([0033]), operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig. 4A; [0018, 0019]), 
wherein the computer executable components comprise:
an identification component (controller [0029]), that identifies an aged circuit by analyzing a current-voltage characteristic for a distortion (Then the controller compares the measured value of quiescent current to the previous value that corresponds to the circuit's current operating voltage. If the measured value is less than the previous value, this indicates that the circuit has aged sufficiently that the voltage needs to be raised by a pre-determined amount in order to maintain its specified performance and extend its lifetime [0029]; 1) take periodical measurement of the quiescent current and possibly translate to corresponding threshold voltage shift value or proxy for aging; 2) compare the measurement to a pre-determined value, and if the measured value is greater, the controller predicts that the threshold voltage is actually higher than expected [0026]; The current comparator 820 compares quiescent current 810 and a reference current ).
Cher discloses identifying a leakage of a circuit by analyzing a current-voltage characteristic curve for a distortion (As can be seen, quiescent current decreases as degradation, e.g., due to BTI and HCl, increases threshold voltage [0027]).
Cher also discloses an identification component, operatively coupled to the processor and to one or more test circuits (Controller 410, Product circuit 435, Figs.4A-4B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher to identify an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit as a quick analysis method to visually detect circuit aging and similar to analyzing a leakage as discussed above. 
Masayuki Otawara discloses refurbishing an aged circuit (the readjustment of a circuit required when the device is aged or repaired [0015]).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara to identify an aged circuit that may be a refurbished circuit as known in the art and according to the method as discussed above.

With regards to Claim 12, Cher in view of Otawara as modified discloses the claimed limitations as discussed in Claim 1, wherein using a “refurbished circuit” (Claim 1) that was inherently “used” corresponds to a “reused circuit” (Claim 12).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara, in view of J. H. Grayson (US 3325723), hereinafter ‘Grayson’.

Claim 2, Cher in view of Otawara discloses the claimed invention as discussed in Claim 1.
Cher also discloses that the identification component comprises: an analysis component (controller), operatively coupled to the processor as discussed above.
However, Cher does not specifically disclose that analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve.
Grayson discloses analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve (a definite change is seen in slope from short circuit conditions to the "knee" of each curve. For each curve, the slope of this section approached the horizontal as the value of the shunt resistance increased. Beyond the "knees" of the curves, however, the slopes are substantially the same, but the curves tend to be shifted to the left due to increased leakage, Col.4, Lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson to analyze a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve as a region that would indicate a fault (leakage) condition as known in the art (the voltage-current characteristic of major interest is the "knee" of the curve since this is where maximum power occurs. The voltage range over which the "knee" breaks is a function of the diode characteristic whereby the greater the forward resistance of the diode, the broader the break range, Grayson, Col.3, Lines 40-44).

With regrds to Claim 3, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 2.
Cher also discloses comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic (The current comparator 820 compares quiescent current 810 and a reference current 815, and produces an output 821 [0051]) and using a current-voltage characteristic curve that would indicate a distortion as discussed in Claim 1.
However, Cher does not specifically disclose comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson to compare the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion for visual indication based on the slope knee and similar to analysis of the knee as known in the art (The portion of the voltage-current characteristic of major interest is the "knee" of the curve since this is where maximum power occurs. The voltage range over which the "knee" breaks is a function of the diode characteristic, Grayson, Col.3, Lines 40-43).

With regards to Claim 13, Cher in view of Otawara and in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 2.


With regards to Claim 14, Cher in view of Otawara and in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 3.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara and in view of Grayson, and further in view of Eugene Rogers et al. (US 4698740), hereinafter ‘Rogers’.

With regards to Claim 4, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 3.
However, Cher does not specifically disclose that the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve.
Rogers discloses the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve (the characteristic voltage-magnetizing current curve typical of "hard" saturation and which has a fairly steep initial slope, Col.4, Lines 51-63: Fig.2C, Curves A and B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of 

With regrds to Claim 5, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 3.
Cher also discloses the distortion is characterized by a variation in the current-voltage characteristic curve (Fig.3A) as well as comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic as discussed in Claim 3.
However, Cher does not specifically disclose that the distortion is characterized by a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve.
Rogers discloses a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve (Fig.2C; Col.4, Lines 51-63).
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara and in view of Grayson and further in view of David G. Brochu et al. (US 20160372389), hereinafter ‘Brochu’.
Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 1.
Cher also discloses an induced voltage stress that causes a corresponding distortion (degradation) of a circuit (leakage (Fig.3A, [0024, 0027]).
However, Cher does not specifically disclose that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress.
Broch discloses that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress (The testing system 50 may also be configured to measure a stress current passing through the testing probe 52 under the application of the voltage. The type of electrical stress test may comprise a constant voltage test, a constant current test, a ramp voltage test, a ramp current test, etc. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of .


Response to Arguments

35 USC § 101
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.7): Based at least one the amendment to claims 1 and 12, the claims recite patentable subject matter. Assignee's representative respectfully requests that the rejection of claims 1 and 12 (and claims 2-5, 11 and 13-14, which depend from claims 1 or 12) be withdrawn and claims 1-5 and 11-14 be allowed.
The Examiner notes that no particular reasons and/or arguments are presented. The rejection of the amended claims is maintained/updated as discussed above.


35 USC § 103
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863